             Case 1:15-cr-10052-RGS Document 91 Filed 03/31/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

                 V.                                             No 15-CR-10052-RGS

        LOUIS LOPEZ



        RESPONSE OF COUNSEL RESPECTING DEFENDANT’S LETTER TO COURT


        Undersigned counsel for the defendant hereby responds, at the Court’s request, to the

letter from the defendant to the Court Clerk dated 3/20/2020 as follows:

        1. The defendant’s letter inquires about his eligibility for judicial relief under the

recently-enacted First Step Act. The defendant enclosed with his letter an institutional form

indicating that he was eligible for some sort of relief under that Act.

        2. Having reviewed a summary of the Act and consulted with several colleagues, counsel

is not aware of any judicial relief from the defendant’s sentence which may be available to him

under its provisions. The defendant was sentenced as an armed career criminal to a minimum

mandatory sentence of 180 months imprisonment. That sentence was affirmed on appeal, and

the Supreme Court denied a petition for a writ of certiorari.

        3. On the other hand, the defendant appears to be eligible under the First Step Act

for 54 days of good time credit per year for each year of his sentence (a total of 810 days good

time). He also appears to be eligible for additional good time credits under the Act if he

participates in recidivism reduction programs. That is presumably what the form he was given

refers to.
            Case 1:15-cr-10052-RGS Document 91 Filed 03/31/20 Page 2 of 2



       4. Undersigned counsel will write to the defendant directly and send him a copy of this

response.

                                                               Respectfully submitted,

                                                               /s/ James L .Sultan

                                                               James L. Sultan
                                                               Rankin & Sultan
                                                               151 Merrimac St.
                                                               Boston, MA 02114
                                                               (617)720-0011




                               Certificate of Service

        I, the undersigned, certify that this document filed through the ECF system will
be sent electronically to the registered participants and sent by first class mail to Louis Lopez,
#96603-038, USP Lee, P.O. Box 305, Jonesville, VA 24263 this March 31, 2010..


                                                        /s/ James L. Sultan
